               Case:19-18616-EEB Doc#:4 Filed:10/03/19                                     Entered:10/03/19 23:35:39 Page1 of 2


 Fill in this information to identify your case:

 Debtor 1                  Brian Robert Kosinski
                           First Name                       Middle Name              Last Name

 Debtor 2                  Jodeen Michelle Kosinski
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Kirby                                                Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Kirby vacuum financed through                     Reaffirmation Agreement.
    property              Kirby.                                            Retain the property and [explain]:
    securing debt:



    Creditor's         Partner Colorado Credit Union                        Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2016 Cadillac Escalade w/                                Reaffirmation Agreement.
    property       64,000 miles                                             Retain the property and [explain]:
    securing debt: -Vehicle is in good condition
                   (KBB.com value estimate)                               retain and pay



    Creditor's         Wray State Bank                                      Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2008 Dodge Durango w/ 188,000                     Reaffirmation Agreement.
                          miles

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case:19-18616-EEB Doc#:4 Filed:10/03/19                                        Entered:10/03/19 23:35:39 Page2 of 2


 Debtor 1      Brian Robert Kosinski
 Debtor 2      Jodeen Michelle Kosinski                                                               Case number (if known)


     property           -Vehicle is in good condition                       Retain the property and [explain]:
     securing debt:     (KBB.com value estimate)


     Creditor's    Wray State Bank                                          Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     Debtors co-signed for car                           Reaffirmation Agreement.
     property           owned by Tristian Kosinski.                         Retain the property and [explain]:
     securing debt:                                                       retain and pay

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               David Shennum                                                                                       No

                                                                                                                                  Yes

 Description of leased        Residential lease agreement for Debtors' primary residence, lease expires
 Property:                    08/2020.

 Lessor's name:               PC Telcom                                                                                           No

                                                                                                                                  Yes

 Description of leased        Phone Service Contract
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Brian Robert Kosinski                                                    X /s/ Jodeen Michelle Kosinski
       Brian Robert Kosinski                                                            Jodeen Michelle Kosinski
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        October 3, 2019                                                  Date     October 3, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
